DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 4/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,848,199 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner's Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with James Surber on 5/17/2022.
The application has been amended as follows: 
For claims:
Cancel claim 14. 
Allowable Subject Matter
Claims 1, 3-8 and 10-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 8 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2006/0040609 and US 2010/0079333 and US 2015/0319725. 
The improvement comprises:
US 2006/0040609 is considered as the closest prior art that teaches a system for communicating data through a satellite, which comprises:
(a)    at least one satellite, wherein the satellite is a geostationary satellite (Fig.1 element 190 and para.15); 
(b)    a terrestrial radio that is configured to uplink data to the at least one satellite (Fig.1 element 181 and para.32); and 
(c)    a terrestrial receiver positioned at ground level, which is configured to receive the data from the at least one satellite (Fig.1 element 136 and para.13 and 32), 
wherein the data that is uplinked to the satellite (Fig.1 element 181 and para.32, where the SDARS system includes a satellite radio uplink facility 181 in communication with the telematics service call center 170 that sends radio signals to the geostationary satellite 190), and the data that the terrestrial receiver receives from the satellite (Fig.1 element 136 and para.32), comprises 
media and internet protocol data (para.20, 23 and 24, where Computer 150 sends data to web-hosting portal 160 through a web-page interface using communication standards such as hypertext transport protocol (HTTP) and transport-control protocol Internet protocol (TCP/IP). In further, the data also contains the music (media) (para.34), where The SDARS system broadcasts music and entertainment, traffic information.) that the terrestrial receiver is configured to stream to local ground-level devices (Fig.1 element 140 and para.13, 17, 15 and 17), 
wherein the media and internet protocol data originate from one or more servers (Fig.1 element 164 and para.21) that are operably connected to, or in communication with, the terrestrial radio (Fig.1 element 181, where the server is in communication with the terrestrial radio, 181, via the telematics service call center 170 (para.23 and 32)).

US 2010/0079333 teaches a system for communicating data through a satellite, which comprises:
(a)    at least one satellite, wherein the satellite is a medium-earth orbit satellite, a highly-elliptical orbit satellite, or a geostationary satellite (Fig.1B element 100 and para.122); 
(b)    a terrestrial radio that is configured to uplink data to the at least one satellite (Fig.1B elements 113 and 170 and para.122 and Fig.8); and 
(c)    a terrestrial receiver positioned at ground level, which is configured to receive the data from the at least one satellite (Fig.1B element 113 and para.122); and
a local oscillator (Fig.10 element 948, where Fig.10, element 930, GNSS receiver, is included in Fig.9 (rover station 105), and (rover station 105) is included in Fig.1B), and an associated mixer (Fig.10 element 936), which that is configured to be combined with a satellite teleport (Fig.1 element 932), wherein the local oscillator is configured to operate at standard radio intermediate frequencies of the at least one satellite (para.238).

US 2015/0319725 teaches a signal of opportunity could be transmitted by a geostationary satellite (para.161) to a movable femtocell base station 1200 comprises a receiver (Fig.4 element 1210 and para.113) adapted to receive signals of opportunity, which is coupled to an associated antenna (Fig.4 element 1215 and para.113). The GNSS receiver 1230 is adapted to receive satellite positioning signals via an antenna (Fig.4 element 1235) and to process them to calculate a position fix, when satellite signals are available, wherein the GNSS receives a Chirp Spread Spectrum signal in the 2.4 GHz ISM band or an Ultra Wide Band signal in a number of frequency bands from Satellite (para.155).

With regard Claim 1, US 2006/0040609 in view of US 2010/0079333 and further in view of US 2015/0319725 fails to teach the limitation of "wherein the terrestrial radio demodulates a chirp spread spectrum carrier and the at least one satellite is configured to transmit the data to a plurality of chirp spread spectrum radios positioned at ground level." as recited in claim 1.

With regard Claim 8, US 2006/0040609 in view of US 2010/0079333 and further in view of US 2015/0319725 fails to teach the limitation of "wherein the terrestrial radio demodulates a chirp spread spectrum carrier and said method further comprises operating and configuring the satellite to transmit the data to a plurality of chirp spread spectrum radios positioned at ground level." as recited in claim 8.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 4,879,713 cited because they are put pertinent to the satellite-based vehicle communication/position determination system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633